Citation Nr: 0814852	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  04-06 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to basic eligibility for Dependents' 
Educational Assistance (DEA) under Chapter 35, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
February 1973.  He died in December 2000.  The appellant is 
his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Regional 
Office (RO) that denied the appellant's claim for service 
connection for the cause of the veteran's death, and for DEA 
under Chapter 35, Title 38, United States Code.  This case 
was previously before the Board in June 2005 and again in 
January 2006, and was remanded to ensure due process and to 
obtain additional evidence.  As the requested actions have 
been accomplished, the case is again before the Board for 
appellate consideration.

The Board notes that it denied the appellant's claim for 
entitlement to accrued benefits in January 2006 and, 
accordingly, this decision is limited to the issues set forth 
on the preceding page.


FINDINGS OF FACT

1.  During the veteran's lifetime, service connection was not 
established for any disability.

2.  The veteran died in December 2000 of the toxic effects of 
methadone.

3.  The competent medical evidence fails to establish a link 
between the cause of the veteran's death and any incident in 
service.

4.  At the time of his death, the veteran did not have a 
total disability deemed permanent in nature resulting from a 
service-connected disability.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death. 38 U.S.C.A. §§ 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2007).

2.  The criteria for an award of Dependents' Educational 
Assistance benefits pursuant to Chapter 35, Title 38, United 
States Code, have not been met.  38 U.S.C.A. § 3500, 3501 
(West 2002); 38 C.F.R. § 3.807(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
appellant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence she has in 
her possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Sanders, supra.

In this case, in a June 2002 letter, issued prior to the 
rating decision on appeal, and in February 2005, and February 
2006 letters, the RO advised the appellant what information 
and evidence is needed to substantiate the claim for service 
connection for the cause of the veteran's death, as well as 
what information and evidence must be submitted by the 
appellant, what information and evidence will be obtained by 
VA, and the need for the appellant to advise VA of or submit 
any further evidence that pertains to the claim.  The 
appellant was advised of the evidence needed to establish an 
effective date in a June 2007 letter.  The claim was most 
recently readjudicated in February 2008.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private and VA medical records, records 
from the Social Security Administration, documents submitted 
by the appellant, and the appellant's testimony at a hearing 
before the undersigned. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate the claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The appellant has been an extremely 
active participant in the claims process.  In this regard, 
she attended a hearing, submitted numerous statements setting 
forth the bases of her claim, and she has identified or 
submitted evidence pertinent to her claim.  In fact, she 
submitted evidence to the Office of the Chief Medical 
Examiner on two occasions for a review in an effort to have 
the veteran's death reclassified as a suicide to specifically 
help support her VA claim.  She also submitted copies of 
38 C.F.R. § 3.302 (Service Connection for Mental Unsoundness 
in Suicide) and 3.312 (Cause of Death), and discussed 
reasonable doubt in correspondence.  Her actions in this case 
reflect actual knowledge of what was needed to substantiate 
her claim.  The Board also points out that following the 
receipt of the supplemental statement of the case issued in 
February 2008, the appellant indicated that she had no 
further information or evidence to submit.  Thus, any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Sanders, supra; Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Service connection--cause of the veteran's death 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  The regulations also provide that 
service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2007).  


Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301 (2007).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  She argues that the 
veteran was treated with medication for anxiety during 
service, and that this led to his addiction that resulted in 
his death.  

The death certificate discloses that the veteran died in 
December 2000 at the age of 49 of the toxic effects of 
methadone.  Acute bronchopneumonia was listed as a 
significant medical condition, but not directly contributing 
to death.  It was indicated that the veteran had been found 
at a residence.  The death was considered to be an accident.  
An autopsy was performed.  At the time of the veteran's 
death, service connection was not in effect for any 
disability.

The evidence supporting the appellant's claim includes the 
service treatment records, some medical records and her 
statements.  There are several references in the service 
treatment records to treatment for psychiatric complaints.  
The veteran was prescribed Valium for anxiety in November 
1968.  The following month, he complained of being 
excessively nervous.  The diagnosis was acute anxiety, and 
Valium was again prescribed.  An immature personality was 
noted in February 1971, and he was prescribed Librium in 
April 1971.  

The record is replete with references to the veteran's 
polysubstance abuse.  The Board notes that when the veteran 
was seen in a VA outpatient treatment clinic in August 1999, 
it was indicated that he had been admitted to a private 
facility the previous month for opiate dependence, opiate 
withdrawal and depressive disorder, not otherwise specified.  
It was reported that he had requested to be put on a 
methadone program, and that he was.  

Private medical records disclose that the veteran was seen in 
February 2000 for complaints involving the low back.  The 
physician noted he was having sleep disturbance and mental 
aspects related to the pain.  The assessment included sleep 
disturbance and depression.  Similar findings were noted in 
August 2000.  At that time it was noted that the veteran was 
having no problem with the medication, which included 
methadone for pain.  

In a statement dated in January 2005, W.R. Reid, M.D., 
related that he had reviewed the history and medical records 
of the veteran, and that, more likely than not, he suffered 
from post-traumatic stress disorder (PTSD).  He indicated 
that all the veteran's symptoms and diagnoses were compatible 
with PTSD, including chronic anxiety, depression with 
suicidal thoughts and attempts, alcohol and drug dependence, 
insomnia and flashbacks.  He added that the veteran had 
responded poorly to various treatments, which was not at all 
uncommon.  

The evidence against the veteran's claim includes the service 
treatment records and post-service medical evidence, 
including the report of the medical examiner.  The service 
treatment records disclose that the veteran denied trouble 
sleeping, depression or excessive worry, loss of memory and 
nervous trouble on a report of medical history in February 
1973.  A psychiatric evaluation on the separation examination 
in February 1973 was normal.  

The autopsy report reveals that the cause of the veteran's 
death was found to be as stated on the death certificate.  It 
was noted that additional findings included microscopic 
features of acute bronchopneumonia and microscopic features 
of cirrhosis of the liver.  In addition, toxicological 
analysis revealed toxic levels of methadone.  

In February 2004, the physician in the Office of the Chief 
Medical Examiner of Oklahoma who conducted the autopsy 
responded to a letter sent to her by the appellant.  The 
physician indicated that she had reviewed the case and 
documents sent by the appellant.  She commented that there 
was no documentation in the medical records to support the 
appellant's claim that the veteran had been diagnosed with 
PTSD, or that he was being treated for anxiety at the time of 
his death.  The medical examiner acknowledged that the 
veteran had been treated for anxiety in 1968.  She added that 
the veteran had experienced chronic back pain and that he had 
lumbar spine surgery in 1986.  She also noted that the 
veteran had reportedly abused alcohol and prescription drugs 
for a number of years prior to his death.  She concluded, 
based on the investigative information and the findings at 
autopsy, that the cause of the veteran's death had been 
accurately classified.  

Another physician in the Office of the Chief Medical Examiner 
of Oklahoma responded in September 2004 to another letter 
from the appellant.  It was stated that the appellant wanted 
the manner of the veteran's death to be classified as a 
suicide.  The physician stated that he had reviewed the 
entire case file, and had obtained the available records from 
the St. John Medical Center, including the records from Dr. 
Reid.  He commented that the records were extensive, but 
revealed no evidence to suggest suicidal ideation or previous 
suicide attempts.  Thus, there was no reason to change the 
opinion regarding the manner of the veteran's death.

The appellant's argument is essentially that the veteran had 
a psychiatric disability in service, and that this led to his 
polysubstance abuse which resulted in his death.  She has 
also apparently claimed that his death was due to suicide.  
The fact remains, however, that there is no competent medical 
evidence to support the appellant's allegations.  While the 
Board acknowledges the opinion from Dr. Reid, it must also be 
observed that he did not state that the veteran's PTSD was 
related to service.  In this regard, the Board notes that the 
veteran was a clerk typist and did not serve in Vietnam while 
on active duty.  The Board additionally notes that a 
hospitalization report from October 2000, shortly prior to 
the veteran's death and signed by Dr. Reid, yielded diagnoses 
of substance abuse and personality disorder, with no mention 
of PTSD.  Attempts to obtain the complete treatment records 
from Dr. Reid were unsuccessful, as he reported those records 
were destroyed.  Regardless, the opinion does not link the 
veteran's death to a psychiatric disorder.

Moreover, the opinion from the Office of the Chief Medical 
Examiner of Oklahoma regarding the cause of the veteran's 
death has been confirmed on two separate occasions.  There is 
simply no competent evidence that the veteran's death was the 
result of suicide or that a psychiatric disorder related to 
service contributed materially to his death.  

In sum, the Board concludes that the medical findings are of 
greater probative value than the appellant's statements 
concerning the cause of the veteran's death.  The Board 
finds, accordingly, that the preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death.

	II.  DEA

With respect to the issue of entitlement to DEA benefits 
pursuant to the provisions of Chapter 35, United States Code, 
the Board notes that a child or surviving spouse of a veteran 
will have basic eligibility for such benefits where the 
veteran was discharged under other than dishonorable 
conditions, and had a permanent and total service-connected 
disability in existence at the date of his death; or where 
the veteran died as a result of a service-connected 
disability.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807(a).

As noted above, at the time of the veteran's death, service 
connection was not in effect for any disability.  Moreover, 
as stated above, the appellant has failed to show that the 
veteran's death from the toxic effects of methadone is 
related in any way to service.  Absent such evidence, the 
Board finds that the appellant's claim for entitlement to DEA 
benefits pursuant to the provisions of Chapter 35, Title 38, 
United States Code is without legal merit.  In Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994), the Court held that in a 
case where the law is dispositive of the claim, it should be 
denied because of lack of legal entitlement under the law.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependents' Educational Assistance benefits pursuant to the 
provisions of Chapter 35, Title 38, United States Code are 
denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


